PER CURIAM.
In accordance with In re Anders Briefs, 581 So.2d 149 (Fla.1991), our independent review of the record discloses one “relatively minor” issue. We strike the imposition of $255 for investigative costs from the judgment, without prejudice to the State, on remand, seeking reimposition after complying with the requirements of section 939.01, Florida Statutes (1995). See Mickler v. State, 682 So.2d 607, 609-610 (Fla. 2d DCA 1996). We affirm the judgment and sentences in all other respects.
Appellate counsel also pointed out in the Anders brief that the trial court’s oral denial of Mr. Milton’s motion to withdraw his plea might have arguable merit. See In re Anders Briefs, 581 So.2d at 151. Our review of the record does not convince us that Mr. Milton intended his unsworn, informal, oral request to withdraw his plea to meet the requirements of Florida Rule of Criminal Procedure 3.850 or Williams v. State, 316 So.2d 267 (Fla.1975). Further, a trial court’s oral ruling on such a postjudgment motion is not appealable. See Hunter v. State, 583 So.2d 369 (Fla. 2d DCA 1991). Accordingly, we agree with appellate counsel that, except for the imposition of costs, there are no arguable issues for direct appeal.
Affirmed as modified.
ALTENBERND, A.C.J., and FULMER and QUINCE, JJ., concur.